Citation Nr: 1110775	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-27 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for traumatic crush fracture of the index finger of the right hand.  

2.  Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1967 to July 1969 and from January 1974 to November 1975. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

The issue of entitlement to an initial compensable rating for traumatic crush fracture of the index finger of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not include a diagnosis of a right ankle disability.

2.  The Veteran is less than credible with regard to the onset of right ankle pain or other symptoms of a disability.

3.  The Veteran's service treatment records (STRs) are negative for any complaints of, or treatment for, a right ankle disability.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a right ankle disability causally related to active service.



CONCLUSION OF LAW

A right ankle disability, was not incurred in, or aggravated by, active service, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in May 2006, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.


Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  In a March 2007 private medical record, the examiner noted that he would like to obtain an x-ray of the Veteran's right ankle.  No x-ray report is associated with the claims file.  Nevertheless, the Board finds that a remand to obtain any such report is not warranted.  A subsequent report, dated in August 2007, by the same examiner who completed the March 2007 report, reflects an assessment of "ankle pain" with no diagnosis, and no mention of abnormal radiology findings.  The Board finds that if the examiner had ordered an x-ray, and if the x-ray had indicated any disability, such a disability would have been noted by the examiner in his August 2007 report.  As no such disability was noted, the Board finds that a remand to obtain any radiology reports is not warranted and would service no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In addition, the Veteran has been informed, in statements of the case dated in April 2007 and October 2007, that there was no evidence of record that he had a right ankle disability.  If the Veteran had clinical evidence of a right ankle disability, he failed to provide any such evidence to VA.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, the Board also notes that the March 2007 report reflects that the Veteran reported that he had injured his right ankle in service and that he had some follow-up with the VA hospitals.  No such VA records are associated with the claims folder.  The Board notes that VA requested that the Veteran provide VA with dates and places for treatment for his right ankle, to include VA sources, and that the Veteran did not list any VA facilities in his claims form, in his notice of disagreement, in his VA Form 9, or in any other correspondence.  He has been informed of the evidence in his claims folder and has indicated that he does not have any additional evidence.  As the Board finds that the Veteran is less than credible with regard to an in-service injury which would require follow up care, as discussed below, and as the Veteran has not provided any dates and places for VA treatment, the Board finds that it does not have a further duty to assist the Veteran in obtaining records.  Moreover, the Veteran indicated in statements dated in April and June 2008, that he has no additional medical evidence to submit.  

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between his right ankle pain and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment reports are negative for any complaint of, or treatment for, a right ankle injury.  There are no private medical records from within one year of separation from service indicating any complaints of, or treatment for, a right ankle injury, or post service evidence indicating a relationship between a current right ankle disability and service.  Moreover, the Board finds, as discussed below, that the Veteran is less than credible with regard to a right ankle injury or disease in service.  Thus, the Board finds that an examination under McLendon is not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a right ankle disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  A March 2007 private medical report reflects that the Veteran complained of right ankle pain.  The clinical examination was "benign."  The examiner noted discomfort during range of movements and palpation.  An August 2007 private medical record reflects that examination of the right ankle revealed the following:  no abnormality noted upon inspection, range of movements was unremarkable, anterior draw test was negative, and palpation was unremarkable.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a right ankle disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board notes that even if the Veteran had a current right ankle disability, service connection would still not be warranted.  The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran avers that he injured his right ankle during his second time in boot camp.  He has averred that he sprained his right ankle in boot camp and was given a walking cast or boot for five weeks. (See March 2007 private medical record.)  He has also averred that it was a right ankle stress fracture in August or September 1974.  The Board finds the Veteran less than credible with regard to an in-service right ankle injury.

The Veteran's STRs are negative for any complaints of, or treatment for, his right ankle.  The Veteran entered his second tour of active service in January 1974.  STRs dated in February 1974 reflect complaints of earaches, headaches, sore throat/cold, and chest pains.  An STR dated in March 1974 reflects complaints of the chest and an earache.  A May 1974 STR reflects complaints of an infection, a cold, and cracking sounds in the neck.  A June 1974 STR reflects complaints regarding his ears, and aches along the back of the neck.  July 1974 STRs reflect complaints of hitting the back of his head two months earlier in basic training and hearing a cracking sound when he moves his head from side to side.  They also reflect that while in basic training three months earlier, the Veteran fell from the overhand bars onto his head.  It was noted that he had pain in the back of the head.  A September 1974 STR reflects that the Veteran had chest pain with spicy foods and Cokes.  An October 1974 STR reflects that the Veteran reported that he pulled a thigh muscle.  A December 1974 STR reflects mental hygiene services.  February 1975 STRs reflect complaints of chest pain, back and neck pain, and an assessment of a heart murmur and lumbosacral strain after falling on his back.  Records of physical profiles reflect that the Veteran had a temporary profile issued in February 1975 for lower back pain.  STRs dated in May 1975 reflect an injury to the Veteran's finger.  Records of physical profiles reflect that he was given temporary profiles in May and June 1975 for a lacerated right finger.  STRs dated in June, July, and August 1975 reflect complaints of the finger and tension headaches.  Records of physical profiles reflect that he was given a temporary profile for headaches in August 1975.  The Veteran's October 1975 report of medical history for separation purposes reflects that he denied every having had broken bones, foot trouble, lameness, bone , joint, or other deformity, or arthritis.  The October 1975 report of medical examination for separation purposes reflects that upon clinical examining, his feet were noted to be normal.  

In sum, the Veteran's STRs reflect numerous complaints for numerous ailments during the pertinent timeframe; however, there is not one documented complaint regarding his right ankle.  This is especially noteworthy because the Veteran avers that he was actually placed in some type of cast for approximately five weeks.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Board finds that if the Veteran had a stress fracture of the right ankle, a sprain of the right ankle, or had been placed in some type of cast, it would have been reasonable for it to have been noted in the STRs, along with the other noted ailments.  Moreover, the Veteran had several profiles during his time in service; however, not one refers to a profile for his right leg.  They do not reflect any physical limitations due to his feet or legs.  In addition, the Veteran actually denied any foot trouble on his report of medical history for separation purposes. 

The Board has also reviewed the Veteran's STRs from his first period of service, but they are also negative for any complaints of, or treatment for, a right ankle disability. 

A July 1984 private medical record reflects that the Veteran reported that in March, he had been lifting when he started to have back and leg pain.  It is negative for any specific mention of ankle pain, and also negative for any relationship between leg pain and active service.  The Board finds that if the Veteran had right ankle pain since service, it would have been reasonable for it to have been noted at the time of his July 1984 complaints.  The earliest clinical evidence of a right ankle complaints is March 2007, more than 30 years after the Veteran's separation from service.  The lapse of time between service separation and the earliest documentation of current complaints is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has right ankle pain.  However, the Board finds that any statement by the Veteran that he has had a painful right ankle since service is less than credible when considered with the record as a whole.

Finally, the Board also notes that there is no clinical evidence of a nexus between the Veteran's current complaints of right ankle pain and service.  The August 2007 private medical record reflects that the Veteran complained of right ankle pain, right hip pain, and right lower back pain.  The examiner noted that he thought that all the pain was related to the imbalance because of the Veteran's left foot fracture for which he was getting treated, with casting, an Unna boot, and crutches.  

In sum, there is no clinical evidence of a current right ankle disability, no credible evidence of an in-service injury or disease, no credible evidence of continuity of symptomatology since service, and no medical nexus opinion causally relating the Veteran's current right ankle pain to service; to the contrary, the clinical opinion indicates that the Veteran's ankle pain is due to a left foot fracture for which he was being treated. 

The Board notes that the Veteran may sincerely believe that he has a right ankle disability causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. Espiritu supra. 

The evidence of record is against a finding that the Veteran has a right ankle disability causally related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for right ankle disability is denied.


REMAND

The August 2006 rating decision on appeal awarded service connection for traumatic crush fracture of the index finger, right hand, and assigned a noncompensable initial rating, effective from April 26, 2006.  The claims folder includes a VA examination report from August 2006.  The report reflects that the Veteran had no pain on motion.  A March 2008 VA examination report reflects limited flexion and extension.  Active extension was to 10 degrees and flexion was to 95 degrees.  The examiner did not note if this range of motion was limited by pain.  A June 2008 VA examination addendum reflects that there was no pain with range of motion of the right index finger.  The range of motion was repeated three times with no further loss of motion or any pain.  The Veteran's accredited representative has requested another VA examination and questioned the validity of the June 2008 VA examination report and addendum.  The Board finds no reason to find that the examination and addendum report are inadequate.  The accredited representative has also asserted that the Veteran has flare ups in winter.  The most recent VA examination was in Minnesota in March 2008, which would constitute the wintertime.  However, the accredited representative has referred to the Veteran's disability as a chronic worsening condition.  As the Veteran has requested a new VA examination, and as the most recent VA examination is now three years old, the Board finds that the Veteran should be scheduled for a VA examination to determine the extent of his right index finger disability. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the extent of his service-connected traumatic crush fracture, of the index finger, right hand.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


